Title: To Thomas Jefferson from Benjamin H. Latrobe, 29 March 1804
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


          
            Dear Sir,
            Newcastle March 29th. 1804
          
          I herewith transmit to you, a separate Roll containing drawings:—being the plans & sections of the South Wing of the Capitol according to the ideas which I explained to You when I had the favor of seeing you last.—I fear however that these and any other preparations for proceeding with the public Works may be useless,—for by a letter from Mr Lenthall I learn, that the appropriation bill has passed the Senate with an amendment, enjoining the removal of Congress to the President’s house.—This amendment must either be fatal to the bill when returned to the house of Representatives, or divert the expenditure of the appropriation from the Capitol, to I know not what sort of an arrangement for Congress and for the President.—if it should pass into a Law.—
          However, as it is impossible to think or speak with legal respect of the Yeas in such a measure or to suppose that such a law should pass both houses,—I will take the liberty to explain the drawings as concisely as I can.
          No. I. Fig. 1. is an exact copy of the plan proposed by Dr. Thornton for the arrangement of the Ground floor into Offices & Committee rooms, from the plan given to me by You, which is too large for the Roll, or I should have sent it back.
          It is liable to these remarks.—1.) The author had forgotten that the space enclosed by the Elliptical Wall becomes a dark Cellar; the Hall of Legislation being raised in to the story above. Therefore 2.) The doors leading into it are useless if not absurd. 3.) None of the rooms can be furnished with fireplaces excepting in the outer wall, and it is now too late to open them there, on account of the solidity of the Work & the size & hardness of the Stones of which it is composed.—4.) No Staircase to the Gallery can be carried up behind the speaker’s Chair between the outer Wall & the Eliptical enclosure, for want of room, and there is besides not heigth enough to admit a revolution & a half so as to land right in the Gallery.—I wave other very numerous objections.
          Fig: 2. shows that the arrangement of Columns either of 32 or 24 in number, has no possible reference to the piers & windows either considering them according to the lines of true eliptical radiation, which are laid down, or according to perpendiculars from the line of the Wall.—
          Fig. 3. Shows the distortion which the bases & Capitals of the Columns would undergo in perspective if made truly square, and in regularity of form if made perpendicular upon the lines of eliptical Radiation
          To avoid all the inconveniences arising from the Eliptical form,—with the additional expense resulting from them;—to obtain the means of carrying up flues for fireplaces wherever required;—to add many conveniences to the domestic comforts of the legislative Hall;—to give decision of character to the place appropriated to the Chair,—and yet to preserve the principle, and the great feature of the original design,—I have ventured to convert the elipsis, into two semicircles abutting upon a parallelogram, in the manner more distinctly seen in No III than in the plan of the Ground floor,—No II.—I beg however to add,—that should you deem this change inadmissible, the Elipsis may be restored without altering the Office floor, as represented in No. II.—
          The great difficulty in arranging the Office floor arises from the immense space inclosed by the Wall supporting the Colonnade above,—the exclusion of direct light from this part of the building,—and from the narrowness of the irregular area which surrounds it. The manner in which I have endeavored to conquer this difficulty is best explained by the Plan itself. The Clerks office is a very roomy apartment, & will be perfectly well lighted even in its second range,—for the windows are opposite to large & high arcades. The Colonnade above rests either on the piers themselves, or on the short & stout arches between them, where they are capable of carrying any conceivable burthen. Behind the second range are Vaults for Records.—
          The only places where there is room for the Gallery stairs is in the angles. Two spiral staircases of 10 feet diameter occupy two of the angles. Through the Center of the building from East to West, a wide Corridor borrows a strong light from the two Common Antichambers to the Committee rooms. There are three Committee rooms on each side, well lighted and warmed.—
          To all these Offices a wide Coridor leads from the North, borrowing a very sufficient light from the Clerks office. On each side of this Coridor are Cellars for fuel, communicating by staircases with the lower Cellars. It was impossible to light this part of the building from the North, and indeed the use to which I propose to convert it, will render the Office floor very convenient, as to its domestic arrangement.—
          
          The privies are spacious & borrow a very excellent light from the stairs. I propose to construct them on your plan with an air drain.—The light is so high that those who ascend the stairs cannot look into the privies
          The total want of light in those parts of the Building, which lie behind the Recesses, and between the Corps de Logis and the wings, has produced all the bad arrangement, & the waste of room which is found in the plan of the North wing. In the South it seems to have been proposed to fill up this space with four Spacious Staircases all leading only to the Gallery, and with a room, which though measuring 50 feet each way, seems to be of no possible utility & which can be lighted, by only one Window in a Corner.—
          I have taken the liberty to alter the whole of this part of the plan, by placing a handsome Vestibule, the scenery of which will be very striking, on the East front. This Vestibule will be amply lighted by the Skylight of the staircase with which it communicates.—The staircase leads up to the Hall of Representatives. On the other side the stairs communicate with, and light the Vestibule and Corridor of the Offices.
          The residence of the Doorkeeper, or of some officer of the house within the building has always appeared to me to be a matter of very great importance: and the practise of Europe points out its advantages. I have therefore appropriated the dark part of the house to this purpose, and by introducing two Courts on each side of the house for the admission of light and air, I think the healthiness of the building is promoted,—For I must observe,—that no opening what soever is intended to be made in any part of the building on the West side between the two Wings:—The space occupied on the East by the two Recesses, being filled up on the West by two blank Walls without Pilasters or break of any kind.—The reason assigned for this interruption of the General design is because it is necessary that the Columns of the Rotunda should be three feet longer that the Pilasters, in order to get rid of the blocks (Des) on which the Pilasters are raised.—This contrivance which throws the Columns out of all proportion to the Entablature,—is one of the innumerable bad consequences of a design radically defective in the harmony of its exterior decoration, with its internal distribution.—
          The Ground story being 20 feet high, admits of two excellent stories for the Doorkeepers dwelling. The Windows of this house being placed in the Courts, are not seen externally, & require no proportions agreeing with the external openings.
          
          No. III.—
          Is the plan of the hall of Legislation, & of the surrounding apartments.—The Gallery is raised 7 feet above the floor of the house. The lobby is on a level with the house. The doorkeeper & Sargt. at Arms have their separate rooms. The Speaker has a handsome Chamber, & the Members a retiring or drawing room.—The access from what is called the Grand Vestibule is through a circular Apartment which distributes light to the door of the House.
          The arrangement upon which it may be necessary particularly to remark, is the Closet and Gallery behind the Speakers Chair. Independently of the convenience of this apartment and of the Gallery, for the admission of Ladies, & persons of distinction,—the arrangement is useful and even necessary,—1.) To strengthen the long south Wall of the house, 2.) to carry up the flues of the fireplaces on each side of the speakers Chair,—3., To give a Center to the room marked by distinct features:—On the opposite side, the same arrangment carries up two other flues from fireplaces on each side of the door of entrance.—Without some such contrivance, it is impossible to place a single fireplace within the Area of the house the Columns not being of a diameter sufficient to carry up a 14 inch flue without being discolored by the Heat and Steam of the fire.—
          No IV
          Is a Section from East to West exhibiting the length of the room, with the effect of the Alteration from the Eliptical form—The Columns are of the Attic order, a very beautiful specimen of which is to be found in the Clepsydra at Athens, commonly called the Temple of the Winds, (see Stuart’s Athens). The bells of the Capitals may easily be cast in one piece in Iron with the upper row of plain leaves. The lower may be cast separately & fixed with Copper rivets.—
          No. V.
          Exhibits a Section of the Room from North to South, of the Doric order.—The specimen of the Doric Order which you showed to me was in a work which I do not possess,—but it is so similar to Vignola’s representation of the Doric of the Theatre of Marcellus, that I shall use his proportions in speaking of it.
          1.) Heighth of the Columns.—
          The Pilasters externally are 30 feet high. The architrave of the attic windows is 3 f. 10 i below the soffit of the external architrave.—Therefore the internal Columns,—to allow an architrave of the same width to the upper windows,—cannot be lower than 26 f. 2 i.—
          2. Diameter.—If the Columns be Eight Diameters high, the Diameter must be 3 f. 3 i.—But they may be stretched so as to be only 3 feet in diameter.—The Module then will be 18 inches & the minutes 1½ inch each.—
          3. Entablature.—The Entablature is always 2 Diameters or 4 Modules,—and as the Columns have an extraordinary proportion in length, it cannot be compressed.—It must be 6 feet high.—
          
            
               The Architrave
              1 Mod.
              feet
              1 f.
              6 i.
              inches
            
            
               The Frieze
              1½
              
              2.
              3 i
              
            
            
               The Cornice
              1½
              2.
              3
            
            
              
              4.0
              6.
              0
            
            
              Width of the Triglyph
              1 Mod
              1.
              6
            
            
              Of the Metope to be square
              1½
              2.
              3
            
          
          Therefore the Intercolumnation with one Triglyph would be = 2 Triglyphs (3 ft.) 2 Metopes (4 f. 6 i.)—in all 7.6 from Center to Center:—and deducting one Diameter leaves 4 f. 6 i for the Intercolumniation.—
          Again. The Intercolumniation with 2 Triglyphs = 3 Triglyphs (4 f. 6 i)—3 Metopes, (6 f. 9 i.)—in all 11 f. 3 inches,—deduct one Diameter,—leaves 8 feet 3 inches for the Intercolumniation.—
          Now the distances of the Centers of the Columns either on the Eliptical plan, or the plan now proposed, will fall out to be very nearly 10 feet. To enlarge or diminish the diameter of the Area one foot will always make only 4 inches difference of distance between the Centers of the Columns.—No great advantage can therefore be gained for the better arrangement of the Triglyphs & Metopes by such an expedient. And it so happens that the distance of 10 feet from Center to Center is very unfavorable in this respect:—For with one Triglyph the Metopes are too long by much, being 2 f. 3 by 3 f. 6 i.,—and with two, much too high being 2 f. 3 i by 1 f. 10 i. I fear these are fatal objections to the Doric order in this place, as the irregularity is too great to be hidden by any moderate enlargement or diminution of the highth of the frieze.—
          The roof as designed is, I think as flat as it can be made so as to give sufficient slope to the Sashes. I should make them narrower in a design for execution.—
          Could all the Windows of the Walls be stopped up, the effect of this building would be indeed beautiful,—but as it is, I fear the building is to much a la lantherne. The flutter of light which is so exceedingly injurious to the effect of paintings, is equally, if not more so, to the effect of architecture.
          Upon the whole,—I have to solicit your favorable opinion of the industry which has produced them if you cannot give it to the merit of these drawings.—It is a greater labor to correct errors in Art, than to avoid them by beginning a new design:—If the same liberties are allowed pictoribus atque poetis they ought to be governed by the same laws in the construction of their works. A poet who after writing down his sentiment, were first to work at the metre, and then settle the Grammar of his lines, would not be more unskilful, than the Architect, who having conceived the purpose of his building, were to make two separate labors of the arrangement, & construction of his work;—and yet the whole design of the Capitol may be compared to the work of a poet, in which you never find sense, metre, & grammar in the same line,—though each of them may be found separately.—In the mind of an Artist who deserves the name,—the operation of the brain which produces a design, is a simultaneous consideration of the purpose, the connection and the construction of his work.
          I have to beg your indulgence on acct of the extreme length of this letter. I sincerely hope that Congress may not have rendered the whole discussion of the subject entirely useless.—
          Dr Thornton, after all that has passed, has sent me one of his pamphlets on the subject of Negro emancipation.—
          With the sincerest & most grateful respect I am Your faithful hble Servt
          
            B Henry Latrobe
          
        